Citation Nr: 0525873	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to herbicide exposure and 
exposure to ionizing radiation. 

2.  Entitlement to service connection for actinic keratosis, 
to include as due to herbicide exposure and exposure to 
ionizing radiation.

3.  Entitlement to service connection for urinary bladder 
cancer, to include as due to herbicide exposure. 

4.  Entitlement to service connection for urinary bladder 
cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1958, and from December 1959 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in March 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which denied the 
benefits sought on appeal.  The veteran appeared and 
testified before a hearing officer at a July 1999 RO hearing.  
This appeal was previously before the Board in May 2003, at 
which time it was remanded to the RO for additional 
development.  The appeal has since been returned to the Board 
for appellate review.

The Board observes that a January 2005 RO report of contact 
states that the veteran's accredited representative clarified 
that the veteran does not wish to pursue a claim of urinary 
bladder cancer as secondary to service-connected prostate 
cancer.  Therefore, the claim for urinary bladder cancer as 
secondary to service-connected prostate cancer is withdrawn.  
38 C.F.R. § 20.204 (2004).

The issues of entitlement to service connection for urinary 
bladder cancer, as a result of exposure to ionizing 
radiation, will be addressed separetly in the REMAND portion 
of the decision below.  This issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
basal cell carcinoma is likely related to service.

2.  The medical evidence of record shows that the veteran's 
actinic keratosis is likely related to service.

3.  The medical evidence of record does not show that the 
veteran's urinary bladder cancer is related to herbicide 
exposure sustained in service or was present in service or in 
one year from service separation.


CONCLUSIONS OF LAW

1.  Service connection for basal cell carcinoma is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  Service connection for actinic keratosis is warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131 5107, (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

3.  Service connection for urinary bladder cancer is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1131 5107, (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his diagnosed urinary bladder cancer, 
basal cell carcinoma, and actinic keratosis, are related to 
service, to include as due to herbicide exposure and exposure 
to ionizing radiation.  (The issue of service connection for 
urinary bladder cancer as a result of exposure to ionizing 
radiation will be addressed in the remand portion of this 
decision.)  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Concerning the herbicide exposure aspects of the veteran's 
claims, while neither bladder cancer, basal cell carcinoma, 
nor actinic keratosis are listed as diseases for which 
presumptive service connection may be awarded under 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) - as the veteran has 
already been service-connected for prostate cancer under 
these provisions- his exposure to Agent Orange is presumed 
for all other herbicide exposure claims.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  Thus, while the veteran's 
claims for bladder cancer, basal cell carcinoma, and actinic 
keratosis may not be granted on a presumptive basis as due to 
herbicide exposure, such claims must be considered as due to 
herbicide exposure on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed Cir. 1994).  

The relevant medical evidence consists of a February 2005 VA 
examination report, which detailed a comprehensive physical 
examination of the veteran in conjunction with the relevant 
medical records and medical history.  In regard to the 
veteran's basal cell carcinoma, the examiner noted that the 
veteran has been asymptomatic since 1979.  Concerning the 
veteran's actinic keratosis, the examiner opined that this 
condition is most likely the result of ultraviolet radiation, 
noting that the veteran has had significant exposure to the 
sun by working outside on his ranch and playing golf.  The 
examiner further noted that the veteran played a great deal 
of golf while in service, observing that the concentration of 
actinic keratosis on the ungloved hand is much greater than 
on the gloved hand, "which is evidence in my mind that the 
actinic keratosis . . . is more likely than not [related to] 
ultraviolet light exposure."  The diagnoses were as follows:  
Basal cell carcinoma of the right posterior shoulder due to 
ultraviolet light, but less likely than not caused by 
herbicide exposure; actinic keratosis is less likely than not 
caused by herbicide exposure during military service; and 
transitional cell carcinoma of the bladder less likely as not 
caused by herbicide exposure during service years.  In March 
2005, the examiner provided clarifying remarks that "[t]here 
is no positive association between herbicide exposure and 
actinic keratosis, basal cell carcinoma (skin), or 
transitional cell carcinoma of the bladder."

I.  Actinic Keratosis and Basal Cell Carcinoma

Actinic keratosis and basal cell carcinoma are not a 
presumptive diseases listed 38 C.F.R. § 3.307(a)(6) and 
38 C.F.R. § 3.309(e), nor is there any medical evidence of 
record suggesting that the veteran's actinic keratosis or 
basal cell carcinoma are related to herbicide exposure on a 
direct basis.  

However, the February 2005 VA examination report does opine 
that the veteran's actinic keratosis and basal cell carcinoma 
are related to the sun exposure the veteran sustained in 
service.  In specific regard to the actinic keratosis, the VA 
examiner noted the veteran's history of playing golf during 
service, and that his actinic keratosis is more pronounced on 
the ungloved had than his gloved hand.  Concerning the basal 
cell carcinoma, while it was noted that the disease has been 
asymptomatic since 1979, approximately a year after the 
veteran retired from service, the examiner noted in his 
diagnoses that it was due to sun exposure.  Considering the 
fact that the veteran served for 24 years in the service, 
retiring in 1978, the Board finds that all reasonable doubt 
should be resolved in favor of the veteran in accordance with 
38 U.S.C.A. § 5107(b).  The Board, therefore, concludes that 
the veteran's currently diagnosed actinic keratosis and basal 
cell carcinoma are related to sun exposure sustained during 
service. 



II. Urinary Bladder Cancer 

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for urinary bladder cancer is not warranted, as a 
result of herbicide exposure or other cause not related to 
radiation exposure.  

As was noted earlier, although the veteran is presumed to 
have been exposed to herbicides based on the fact that he is 
already service-connected for prostate cancer as a result of 
exposure to herbicides, urinary bladder cancer is not one of 
the diseases listed under 38 C.F.R. § 3.307(a)(6) and 
38 C.F.R. § 3.309(e).  Therefore, presumptive service 
connection for urinary bladder cancer may not be awarded.  

In considering whether direct service connection is 
warranted, the Board notes that the February 2005 VA 
examination thoroughly reviewed the veteran's medical 
history, current condition, and applied established medical 
knowledge in evaluating the veteran's claims.  Based on his 
thorough and reasoned evaluation, the VA examiner concluded 
that it was not likely that the veteran's urinary bladder 
cancer resulted from exposure to herbicides while in service, 
nor were any other in-service causes (aside from radiation 
exposure) identified.  There is no medical evidence of record 
contrary to this opinion.  While the claims file contains 
extensive medical documentation explaining that he is 
diagnosed with urinary bladder cancer, there is no medical 
evidence of record relating the veteran's urinary bladder 
cancer to service, be it from exposure to herbicides or 
otherwise.  Without such medical evidence of a nexus between 
the currently diagnosed disabilities and a relationship to 
service, service connection may not be granted.  38 C.F.R. 
§§ 3.303, 3.304.

The Board has considered the veteran's written statements and 
hearing testimony contending that herbicide exposure caused 
his urinary bladder cancer.  However, these statements are 
not competent medical evidence of a nexus between the 
veteran's diagnosed urinary bladder cancer diagnosis and 
service, including as due to herbicide exposure sustained in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for urinary bladder cancer, as a 
result of herbicide exposure or other cause not related to 
radiation exposure.

III.  VCAA Compliance

In deciding this appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to afford the veteran a full grant of his service 
connection claims for actinic keratosis and basal cell 
carcinoma.  Therefore, the Board finds that to the extent 
that the VCAA may not have been fully satisfied, there is no 
prejudice to the veteran in regard to these issues, because 
they are being resolved fully in the veteran's favor.  

Concerning the claim of entitlement to service connection for 
urinary bladder cancer as a result of herbicide exposure or 
other cause not related to radiation exposure, which is 
denied by the Board in this decision, the Board notes that in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

In this case, the issue on appeal was initially adjudicated 
by the AOJ in March 1999, prior to VCAA enactment.  However, 
since enactment of the VCAA, the veteran has received 
repeated notice of his VCAA rights consistent with the 
requirements of Pelegrini II.  The veteran received VCAA 
notice letters in May 2001 and February 2003.  In addition, 
the VA has provided the veteran with several, variously dated 
Statements of the Case (SOCs) and Supplemental Statements of 
the Case (SSOCs), which also provided the veteran with 
complete VCAA notice, as well as the relevant laws and 
regulations governing claims for increased ratings, 
explaining to the veteran what the evidence must show to 
establish entitlement to an increased rating.  And as was 
noted in the introduction section of this decision, this case 
was remanded by the Board to the RO in May 2003 for the 
purpose of providing the veteran with additional evidentiary 
and procedural development.  This Board remand also provided 
notice consistent with VCAA requirements, and the RO provided 
the veteran with a VCAA notice in November 2004 in 
undertaking the development requested by the Board remand.

In terms of the content of the VCAA notices described above, 
the Board notes that these notices are in compliance with the 
Court's decision in Pelegrini II.  Specifically, the VCAA 
notice sent to the veteran has been consistent with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), by informing the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b)(1), several of the VCAA notices include statements 
consistent with the requirement that VA request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim."  Pelegrini II, 18 Vet. App. 
120-21.  Thus, the Board finds that the veteran was fully 
notified of the need to provide VA with any evidence 
pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. 


As such, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Indeed, with the assistance of the 
veteran attending VA examinations, additional medical 
evidence was procured by VA in accordance with the Board's 
May 2003 Remand.  As there is no indication that there is any 
further information to submit in support of his appeal, it is 
not prejudicial to proceed with adjudication of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations that VA procured.  As is clearly 
documented in the record, attempts have been made to secure 
all relevant records identified by the veteran, and the Board 
is unaware of any additional evidence that should be obtained 
prior to proceeding with this appeal.  In short, the Board 
finds that the duty to assist notify the veteran has been 
satisfied in this case.  

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  Moreover, 
as the VCAA requirements have been strictly adhered to in 
this case, and the veteran has made no assertions of error in 
this regard, the Board finds no indications of prejudicial 
error concerning the VCAA notices provided.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  

ORDER

Entitlement to service connection for actinic keratosis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to service connection for basal cell carcinoma is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to service connection for urinary bladder cancer, 
as a result of herbicide exposure or other cause not related 
to radiation exposure, is denied.


REMAND

In regard to the veteran's claim that his urinary bladder 
cancer is the result of exposure to radiation during service, 
which was one of the issues remanded to the RO by the Board 
in May 2003, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that 
service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Hilkert v. West, 11 Vet. 
App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 
(1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  First, there are several types of 
cancer that are presumptively service-connected under 
38 U.S.C.A. § 1112(c) (West 2000).  Second, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d at 1043.  And 
third, service connection can be established under 
section 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
section 3.311(b).

Cancer of the urinary tract, which includes urinary bladder 
cancer, is included in the list of diseases that are 
presumptively service-connected under 38 C.F.R. § 3.309(d).  
However, in order to establish service connection under this 
regulation, the veteran must also demonstrate that he 
participated in a radiation-risk activity. "Radiation-risk 
activity" includes many activities, including onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device or in activities that required a veteran 
to wear dosimetry badges.  38 C.F.R. § 3.309(d)(3).  While 
the veteran claims to have been involved in sampling 
radiation levels from nuclear atmospheric explosions and to 
have worn dosimetry badges, the military records so far 
obtained do not confirm such assertions.  

As the Board noted in its May 2003 Remand, the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
1141), which would have documented his radiation exposure 
history, is missing and may have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  
Pursuant to the Remand, the RO attempted to obtain records of 
the veteran's history of radiation exposure during service 
from all alternative sources.  Records were obtained from the 
U.S. Department of Energy and the U.S. Air Force.  However, 
as will be explained herein, clarification of these records 
is needed because of an incomplete response form the U.S. Air 
Force, which the RO should have sought to clarify before 
readjudicating the claim. 

Regarding the records obtained from the U.S. Department of 
Energy, the veteran's presence at or absence from sites or 
activities which he claims to have resulted in exposure to 
radiation could not be confirmed.  Indeed, the cover letter 
from the Department of energy states that "[p]lease note 
that the 'no record' statement on the NV-185 for some years 
does not necessarily indicate lack of participation."  

Concerning the records obtained from the U.S. Air Force, 
clarification is needed.  The response from the U.S. Air 
Force acknowledges that the veteran claims to have been 
involved in sampling nuclear atmospheric tests for U.S. and 
non-U.S. tests.  However, the U.S. Air Force's response 
indicates only that T-29 aircraft were not used to sample 
non-U.S. tests, it is silent about whether T-29's were used 
to sample radiation for U.S. atmospheric testing.  It is 
unclear whether the U.S. Air Force investigated the veteran's 
possible participation in the sampling of U.S. nuclear 
atmospheric testing in addition to non-U.S. tests.    

The Board's May 1999 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the veteran's claim to be fully and fairly 
adjudicated.  Specifically, the RO should contact the U.S. 
Air Force and clarify whether it can confirm the veteran's 
participation in the sampling of U.S. atmospheric tests.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, this case is REMANDED for the following actions:

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain clarification 
from the U.S. Air Force concerning 
whether the veteran was exposed to 
ionizing radiation while participating in 
operations concerning atmospheric nuclear 
testing by the United States. 

2.  After this information is collected, 
the procedures of 38 C.F.R. § 3.311, 
including review by the Undersecretary of 
Benefits, should be followed.  However, 
as cancer of the urinary tract is a 
disease listed in 38 C.F.R. § 3.309(d), 
the RO should first give consideration to 
presumptive service connection for 
urinary bladder cancer based upon any new 
evidence developed.  

3.  After this action has been completed, the 
RO should take adjudicatory action concerning 
whether the veteran is entitled to service 
connection for urinary bladder cancer as a 
result of exposure to ionizing radiation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


